DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 3, 10-12, 14, 15, 33-36, 38, 40-42, 44, 46, and 47 are pending in the application.  Claims 2, 4-9, 13, 16-32, 37, 39, 43, 45, and 48 have been canceled.  Claims 1, 38, and 47 have been amended.

Allowable Subject Matter
Claims 1, 3, 10-12, 14, 15, 33-36, 38, 40-42, 44, 46, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, claims 1, 3, 10-12, 14, 15, 33-36, 38, 40-42, 44, 46, and 47 were indicated allowable and claim 48 was rejected under 35 U.S.C. 102(b).  In the response, the Applicant amended claims 1, 38, and 47 to correct minor informalities and canceled claim 48.  All of the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771